                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



G'ESA KALAFI
FORMERLY    KNOWN    AS   STANLEY FELTON,

       Plaintiff,                                                    I 6-cv-84 7-sic
v.

LEBBEUS BROWN, TIM HAINES, SHANA
BECKER, CRAIG TOM, AND TROY HERMANS,

       Defendants.



                                 JUDGMENT      IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED                that judgment is entered in favor of defendants

Tim Haines and Shana Becker as to plaintiff G'esa Kalafi's First Amendment        retaliation claim

against defendants Haines and Becker; and in favor of defendant Craig Tom as to plaintiff's due

process claim against defendant Tom.

       IT IS FURTHER ORDERED AND ADJUDGED                    that judgment is entered in favor of

plaintiff against defendants    Lebbeus Brown, Craig Tom and Troy Hermans as to plaintiff's First

Amendment     retaliation claim against defendants   Brown, Tom and Hermans.

       IT IS FURTHER           ORDERED    AND ADJUDGED         that judgment    is entered in favor

of plaintiff against defendant    Craig Tom as to plaintiff's First Amendment     retaliation   claim

in the amount of $5,000 in accordance        with the jury's verdict on punitive damages.
",




     Approved as to form this 13th day of March, 2019.



       $~
     Stephen L. Crocker
     Magistrate Judge



     ~~
     Peter Oppeneer, Clerk of Court
